Motion for enlargement of time granted, insofar as to extend the appellant’s time to serve and file the record on appeal and appellant’s points to and including February 2, 1960, with notice of argument for the March 1960 Term of this court, said appeal to be argued or submitted when reached. Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before February 2, 1960, with notice of argument for the March 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.